Citation Nr: 0719274	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  06-01 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a digestive 
disorder.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran had active service from June 1945 to November 
1945 and from November 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits on appeal.  

In July 2006, the veteran appeared before the undersigned and 
testified regarding his symptomatology.  A transcript is of 
record.

In August 2006, this case was advanced on the docket due to 
the advanced age of the veteran.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).

In August 2006, the Board remanded this case for further 
development.


FINDINGS OF FACT

1.  A back condition is not shown by competent medical 
evidence to have a nexus to service.

2.  A digestive disorder is not shown by competent medical 
evidence to have a nexus to service.

3.  Bilateral hearing loss is not shown by competent medical 
evidence to be related to service, and a compensably 
disabling sensorineural hearing loss was not manifested 
within one year of separation from active duty.
CONCLUSIONS OF LAW


1.  A back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2006).

2.  A digestive disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2006).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and a sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5102, 5103, 5103(A), 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2003 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain. VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.   

Criteria for Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
 §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service department medical records were 
severely damaged or destroyed by fire, presumably in the fire 
that occurred in July 1973 at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri. The United States Court 
of Appeals for Veteran's Claims (Court) has indicated that in 
such cases, the Board has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the veteran. O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991). The Board will comply with this heightened 
obligation in addressing the veteran's claims.

I.  Entitlement to service connection for a back condition.

The veteran submitted VA treatment records from April 2003 to 
November 2003.  

In an April 2003 VA treatment note, the veteran reported and 
was diagnosed with back pain, which he stated was not a 
problem on the day of the examination.  In a November 2003 
treatment note, the veteran reported to the examiner that he 
received pain medication for his back from his private 
physician.  

The veteran complained of and was diagnosed with back pain in 
his April and November 2003 VA treatment records.  However, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a symptom, such as pain, alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted. See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom, 239 F.3d 1356 (Fed. Cir. 
2001), dismissed in part on other grounds, 15 Vet. App. 269 
(2001). 

Service connection is denied.

Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Entitlement to service connection for a digestive 
disorder.

VA treatment records from April 2003 to November 2003 
indicated the veteran reported a history of esophageal reflux 
disease.  In a November 2003 VA treatment note, the veteran 
reported that he took medication for his stomach.  The 
examiner diagnosed the veteran with esophageal reflux 
disease.  

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a digestive 
disorder.

In this case, no competent evidence has been submitted 
linking a current digestive disorder to service.  Moreover, 
presumptive service connection is not warranted because there 
is no competent evidence of a compensably disabling digestive 
disorder within the first post-service year.  Indeed, a 
digestive disorder for VA purposes was not clinically 
demonstrated prior to 2003, as these are the only medical 
records associated with the claims file.  Hence, at best, the 
evidence shows a considerable length of time between the 
veteran's separation from service and his initial diagnosis 
of a digestive disorder.  Given the length of time between 
the veteran's separation from active duty and the diagnosis 
of a digestive disorder, approximately 62 years after 
service, the preponderance of the competent evidence of 
record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d); Maxson v. 
West, 12 Vet. App. 453 (1999) (Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.)

Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The claim is denied.

III.  Entitlement to service connection for hearing loss. 

VA treatment records from April 2003 to November 2003 
indicated the veteran had mild sloping to severe 
sensorineural hearing loss and was wearing hearing aids.  In 
a July 2003 VA treatment note, the veteran reported gradual 
onset hearing loss over the past 15 years.  The veteran 
reported that he worked as B-17 ground support in the Air 
Force and further worked 44 years for a steel mill.  The 
veteran was examined and test results indicated speech 
recognition scores were 80 percent for the right ear and 60 
percent for the left ear. 

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 are 26 decibels or greater; or (3) when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  In this case, the 
veteran meets the requirements for impaired hearing.

There is no competent evidence linking a current hearing loss 
to service.  Moreover, presumptive service connection is not 
warranted because there is no competent evidence of a 
compensably disabling sensorineural hearing loss within the 
first post-service year.  Indeed, a hearing loss for VA 
purposes was not clinically demonstrated prior to 2003.  The 
veteran indeed reported to a July 2003 VA examiner that his 
hearing loss had a gradual onset over the past 15 years.  
Hence, at best, the evidence shows a considerable length of 
time between the veteran's separation from service and his 
initial diagnosis of hearing loss.  Given the length of time 
between the veteran's separation from active duty and the 
diagnosis of hearing loss, approximately 62 years after 
service, the preponderance of the competent evidence of 
record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d); Maxson v. 
West, 12 Vet. App. 453 (1999) (Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.)

The preponderance of the evidence is against finding a link 
between any current hearing loss and the appellant's active 
duty service.  Consequently, service connection for hearing 
loss is denied.  



ORDER


Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for a digestive disorder is 
denied.

Entitlement to service connection for hearing loss is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


